MAYFIELD, J. —
There was no error in overruling the demurrer to each count of the complaint. Each count stated a cause of action by a passenger against the carrier, for a failure to carry in accordance with contract.
There was ample evidence to support a verdict and judgment for plaintiff, if believed by the jury. The gen*72eral affirmative charge for the defendant was therefore properly refused.
Trial courts cannot be required, to charge that there is, or is not, evidence of a particular character or evidence of a given fact. For this reason there was no error in refusing charge 7, requested by the defendant.
Charge 6 was calculated to mislead the jury, and was properly refused.
We find no reversible error in the record, and the judgment of the trial court must be affirmed.
Affirmed.
Anderson, C. J., and Somerville and Gardner, JJ., concur.